— Proceeding pursuant to article 78 of the CPLR to review a determination of the State Department of Social Services, dated October 27, 1972, which, after a hearing, affirmed a determination of the Rockland County Department of Social Services terminating petitioner’s grant of public assistance. Determination annulled, on the law, without costs, and matter remanded to. the State Department of Social Services for a new hearing and a new determination. It appears from the record before us that the hearing officer closed the hearing without affording petitioner an opportunity to testify in her own behalf. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.